Case 2:20-mc-50804-LJM ECF No. 18, PagelD.238 Filed 10/06/20 Page 1 of 7

“UNITED STATES DISTRICT COURT”

FOR THE EASTERN MICHIGAN
FOR DETROIT

:thomas-james: brown-bey:
THOMAS JAMES BROWN

Thomas James Brown

“Plaintiff”,
V
STATE OF MICHIGAN
CITY OF DETROIT
POLICE & FIRE RETIREMENT SYSTEM
David Cetlinski
Kelly Tapper
Cassandra Childress
Courney Conyers
“Defendant(s)”

 

Ron King acting as Attorney
Attorney for alleged “Defendant(s)”

 

File Number 20-me-50804 ©

Lauria J. Michelson, JUDGE

NOTICE, not a motion

Addressed to: UNITED STATES,

RON KING acting as ATTORNEY

JURISDICTIONAL CHALLENGE
WITH AFFIDAVIT —

:thomas-james: brown-bey: by limited appearance to this matter in this court of record

with clean hands, without prejudice and with all rights reserved including UCC 1-308 in dealing

with this court, in pro per, sui juris (NOT PRO SE), have not seen any evidence that proves they

Pave | of 7
Case 2:20-mc-50804-LJM ECF No. 18, PagelD.239 Filed 10/06/20 Page 2 of 7

have a liability for the all capital lettered names above ab initio, challenge the Persona standi in
judico and Subject Matter Jurisdiction.

Supreme Court Case of 1795, Penhallow v. Doane’s Administrators (3 U.S. 54; 1L Ed.
57; 3 Dall. 54) defines governments; “governments are corporations”. In as much every

government is an artificial person, an abstraction, and a creature of the mind only, a government
can interface only with other artificial persons.

The response from the Party/Petitioner/Plaintiff asserting proper jurisdiction
throughout this case must be made on a point by point basis for all the moving
Party/Petitioner/Plaintiff actions, filings and motions are true and correct in relation to the
proper State laws, codes, rules, regulations, statutes used to conduct this case that proper
jurisdiction was always maintained from the record including the incomplete summons.

Weishuhn v Catholic Diocese of Lansing, 279 Mich App 150,155; 756 NW2d 483 (2008)
& (2010) case site, Oakland County vy Human Services, Mich App (2010), show that the issue of
subject matter was brought in on a Motion for summary disposition, just like alleged
“Defendants” did in this case. The United States Supreme Court has stated (sites omitted) the
challenge of subject matter may be raised at any lime, it never stated by what form. In Cork v
Applebee's of Michigan, Inc., 239 Mich App 311, 608 NW2d 62 (2000), :thomas-james: brown-
bey unrebutted Counter-Affidavits, unrebutted Affidavits, and unrebutted letters including the
Declaration of Intent to the Police & Fire Retirement System City of Detroit showed proof
contained in their pleadings that they rebut the Plaintiff's “prima facie claims”, and are grounds
for entitlement to their summary judgment, contrary to a Ron King attorney unverified
statements that the Plaintiff's “prima facie” facts still prove jurisdiction. The Court would lack
jurisdiction being that there is evidence to support the improperly contrived subject matter by
proper legislative process; and the Eleventh Amendment of the United States Constitution

removed all “judicial power” in law, equity, treaties, contract law and the right of the State to

Page 2 of 7
Case 2:20-mc-50804-LJM ECF No. 18, PagelD.240 Filed 10/06/20 Page 3 of 7

bring suit against the People, therefore the “Defendants” now challenge jurisdiction for the

record.

Once jurisdiction is challenged, it must be proven. Hagens v. Lavine, 413 U.S. 533, note

Mere good faith assertions of power and authority (jurisdiction) have been abolished.
Owens v. The City of Independence. (Cite omitted]

H.R. 1491 (1933) and MeDonald v. City of Chicago, that brought this 14th Amendment
subject up... if we are actually considered (assumed and presumed by the gov.) to be 14th
Amendment citizens and the implications for us... obligated to leave us alone and not apply the
gov's Administrative Law to us ?

Standing must also be proven to show jurisdiction. In order to bring a case in court,
litigants must have "standing" to sue. In order to have standing, Supreme Court doctrine requires
that parties have an "injury in fact.” This injury must be specific and concrete - rather the
speculative and abstract. Standing requires the violation of a legal right that causes damage. “A
plaintiff must allege personal injury fairly traceable to the defendant's allegedly unlawful conduct

and likely to be redressed by the requested relief.” Allen v. Wright, 468 U.S. 737, 751 (1984)

and:

“To gain standing to bring an action, a plaintiff must allege a distinct and palpable
injury. Warth v. Seldin, 422 U.S. 490, 501.” Sears v. Hull, 961 P.2d 1013, 1017
(1998).

“To gain standing to bring an action, a plaintiff must allege a distinct and palpable
injury.” Fernandez y. Takata Seat Belts, Inc., 108 P.3d 917.

Lujan v. Defenders of Wildlife 504 U.S. 555 (1992). The test has three elements:

First, the plaintiff must have suffered an “injury in fact’—an invasion of a legally
protected interest which is (a) concrete and particularized, and (b) “actual or
imminent, not ‘conjectural’ or ‘hypothetical."” Second, there must be a causal
connection between the injury and the conduct complained of—the injury has to be
“fairly . . . trace[able] to the challenged action of the defendant, and not. . . the]
result [of] the independent action of some third party not before the court.” Third, it
must be “likely,” as opposed to merely “speculative,” that the injury will be
“redressed by a favorable decision.”

The Lee/Cleveland Cliffs majority also held that a litigant must meet the Lujan

Page 3 of 7
Case 2:20-mc-50804-LJM ECF No. 18, PagelD.241 Filed 10/06/20 Page 4 of 7

standing requirements regardless of whether the Legislature expressly created a
cause of action or conferred standing on the litigant because, although the
Legislature has the power to create causes of actions, it does not have the power to
expand the judicial authority granted to the courts by the Michigan Constitution.
See Mich Citizens for Water Conservation v Nestlé Waters North America Inc,
479 Mich 280, 302-303; 737 NW2d 447 (2007). The Court also held that a
litigant must meet Lujan’s requirements in order to bring a declaratory action.
Associated Builders & Contractors v Dep't of Consumer & Indus Servs Dir, 472
Mich 117, 124-127; 693 NW2d 374 (2005).

Explain and show how the action is of the kind authorized by statute. Martin v Chandid,
128 F2d 73 1; Pacific Mills v Kekefick, 99 F2d 18 8.

"In cases where the court is conferred power to adjudicate by virtue of a statute, the
court's jurisdiction is strictly limited by the statute." In a court of limited jurisdiction, whenever
a party denies that the court has subject-matter jurisdiction, it becomes the duty and the burden

of the party claiming that the court has subject matter jurisdiction to provide evidence from the
record of the case that the court holds subject-matter jurisdiction. [Emphasis added]

 

All orders or judgments issued by a judge in a court of limited jurisdiction must contain
the findings of the court showing that the court has subject-matter jurisdiction, not allegations
that the court has jurisdiction.

The MCL 450.681 Sec.1 and P.A. 354 in 1917 is in plain English about how illegal it is
for a corporation representing another corporation, or anyone outside of it’s self, i.e. Ron King -
attorney at law. The Court would lack personam jurisdiction if there is not a nexus between
parties; and all attorneys come under the Judicial branch and are judicial officers under the
Supreme Court which means they can only represent the Court and not the People, the State or
bring forth evidence, therefore “Defendants” challenge personam jurisdiction for the record.

Any explanations to the above mentioned matters MUST be done on a point by point
basis with verified facts that are referenced in law, Legislative acts, Federal and/or State
constitutions. The response from the Party/Petitioner/Plaintiff asserting proper jurisdiction

must be sworn to under the penalties of perjury of the United States of America that response is

Page 4 of 7
Case 2:20-mc-50804-LJM ECF No. 18, PagelD.242 Filed 10/06/20 Page 5 of 7

true and correct, certified by notarization, and must be able to be understood by any reasonable
man/woman should understand.

Pleadings of this Party SHALL NOT BE dismissed for lack of form or failure of process.
All the pleadings are as any reasonable man/woman would understand, and in support of that
claim I submit the following:

“And be it further enacted. That no summons, writ, declaration, return, process,
judgment, or other proceedings in civil cases in any of the courts er the United States, shall be
abated, arrested, quashed or reversed, for any defect or want of form, but the said courts
respectively shall proceed and give judgment according as the right of the cause and matter in
law shall appear unto them, without regarding any imperfections, defects or want of form in such
writ, declaration, or other pleading, returns, process, judgment, or course of proceeding
whatsoever, except those only in cases of demurrer, which the party demurring shall specially sit
down and express together with his demurrer as the cause thereof. And the said courts
respectively shall and may, by virtue of this act, from time to time, amend all and every such
imperfections, defects and wants of form, other than those only which the party demurring shall
express as aforesaid, and may at any time, permit either of the parties ta amend any defect in the
process of pleadings upon such conditions as the said courts respectively shall in their
discretion, and by their rules prescribe. (a)” Judiciary Act of September 24,1789. Section 342,
FIRST CONGRESS, Sess. 1, ch. 20,1789.

Affidavit
I, :thomas-james: brown-bey declare this is true, correct, and complete.
1.) SUBJECT-MATTER jurisdiction is the authority of a court to hear and make a determination
in a court action.
2.) "Without subject-matter jurisdiction all orders and judgments issued by a judge are void
under law".
3.) Without subject-matter jurisdiction all orders and judgments issued by a judge are of no legal
force and effect.
4.) Every act of the court beyond the subject-matter jurisdiction is void.
5.) Where a courts' power to act is controlled by statute, the court is governed by the rules of
limited jurisdiction.

6.) Courts exercising jurisdiction by statute must proceed within the structure of the statute.

Page 5 of 7
Case 2:20-mc-50804-LJM ECF No. 18, PagelD.243 Filed 10/06/20 Page 6 of 7

7.) Statutes are written with only limited jurisdiction.

8.) Statutes can only be applied to the subjects,(cilizens, etc.), which they apply to.

9.) Statutes do not necessarily apply to a sovereign.

10.) Special statutory jurisdiction is limited to the language of the act countering it.

11.) As regard 10.) above, the court has no power from any other source.

12.) The authority of the court to make an order must be found in the statute.

13.) A judge not have subject-matter jurisdiction, then the law states that the judge has violated
the law.

14.) A judge not have subject-matter jurisdiction, then the law states that the judge is a

trespasser of the law.
15.) A trespasser is one who has committed unlawful interference with ones person, property, or

rights.

16.) The law presumes nothing in favor of the jurisdiction of a court exercising special statutory
powers, such as those given by statute under which a court acts.

17.) The judge has a duty to continually inspect the record of the case, and if subject-matter
Jurisdiction does not appear from the record of the case, then the judge has the duty to dismiss
the case as lacking Subject-matter jurisdiction.

18.) A judge act in any case in which the judge does not have subject-matter jurisdiction, the
judge is acting unlawfully.

19.) A judge should not act in any case in which judge is acting without any judicial authority.
20.) Judge's allegation that he/she has subject-matter jurisdiction is only an allegation.

21.) Ifa judge has no subject-matter jurisdiction, those who advise judge, or execute his process
are trespassers.

22.)The judge who acts without subject-matter jurisdiction is a common criminal.

23.) Is any one who acts in conjunction with a judge who acts without subject-matter jurisdiction

is a common criminal.

Any response to this affidavit must be done on a point by point basis in writing or accept a
default for their actions, and default will be a full dismissal of any and all related charges as well

Page 6 of 7
Case 2:20-mc-50804-LJM ECF No. 18, PagelD.244 Filed 10/06/20 Page 7 of 7

as specific charge in the above cause. Time for response shall be seven (7) days from service
date.
I declare that the statements above are true to the best of my knowledge.

Respectfully submitted, Signed with explicit reservation of all Rights, and I waive none of my Rights at any

time or for any reason, = =

sthomas-james: brown- in oe per, sul flute : (NOT PRO )
Authorized Beneficiary for THOMAS JAMES BROWN.

  
 

Signed by the voluntary act of my own hand, the Coll, day

of (Oe Ov 2 [— , two-thousand and twenty A.D.

 

~omas, james \orqunn Lowy

‘thomas-james: brown-bey

Subscribed and identified as ___ before me this day of
2020
Notary Public, State of Michigan,

 

 

County of

 

My commission expires:

 

 

Page 7 of 7
